Case: 14-3137   Document: 7      Page: 1   Filed: 08/29/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            ROBERT MICHAEL MILLER,
                   Petitioner,

                            v.

 FEDERAL DEPOSIT INSURANCE CORPORATION,
                 Respondent.
            ______________________

                       2014-3137
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-3330-13-0504-I-1.
                ______________________

                     ON MOTION
                 ______________________
                       ORDER
    Robert Michael Miller moves to file electronically in
this case.
    The Administrative Order relating to electronic filing
in this court states that a pro se party must file docu-
ments in paper form. Administrative Order Regarding
Electronic Case Filing ECF-8(A). In accordance with the
Administrative Order, however, Miller may attempt to
agree in writing with counsel for the government to
electronic service between himself and FDIC. Even if the
Case: 14-3137        Document: 7   Page: 2     Filed: 08/29/2014



2                                  MILLER    v. FDIC



parties reach such an agreement, however, Miller must
still file documents with this court in paper form.
      Accordingly,
      IT IS ORDERED THAT:
      The motion is denied.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


s30